Citation Nr: 1528342	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-07 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include major depressive disorder and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1963 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The Veteran testified at a Travel Board hearing in September 2014 and a copy of that transcript is of record.  

The Board notes that the February 2014 statement of the case may be construed as having additionally reopened and adjudicated the claim of entitlement to service connection for PTSD.  However, at the September 2014 hearing the Veteran clarified that he was only seeking entitlement to service connection for a psychiatric disorder, to include major depressive disorder and anxiety, and that he not seeking entitlement to service connection for PTSD.  Therefore, as will be discussed below, the Board finds that the Veteran has withdrawn his claim for PTSD.  Additionally, notwithstanding the United States Court of Appeals for Veterans Claims' (Court) holding in Clemons v. Shinseki, 23 Vet App 1 (2009), the Board's adjudication is limited to entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals the September 2014 hearing transcript, a December 2013 VA examination, and VA treatment records dated July 2012 to May 2012.  



FINDINGS OF FACT

1.  During his September 2014 hearing before the Board, the Veteran withdrew the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for PTSD.  

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder, major depression with anxiety, is causally related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for service connection for acquired psychiatric disorder, major depressive disorder with anxiety, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at his September 2014 Board hearing, the Veteran withdrew the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for PTSD.  The undersigned began the hearing by stating that the only issue on appeal was entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety and that it was also established there was no claim for PTSD.  The Veteran's representative further clarified that they were no longer pursuing PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the appeal is dismissed.

Service Connection 

Duties to Notify and Assist

In light of the Board's favorable decision to grant the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, no discussion of the VA's duty to notify and assist is necessary.  

Analysis

The Veteran has reported two in-service events that he believes caused his acquired psychiatric disorder.  

First, in a July 2007 statement the Veteran reported a major fire started in the engine room while he and another seaman were removing manifold.  The Veteran reported that the other seaman left the engine room and closed the hatch behind him forgetting the Veteran was still in the room.  The Veteran reported that he was stuck not knowing if he would be rescued, yelling for help and banging on the hatch door.  The Veteran reported that he resolved to waiting for the inevitable worse.  He reported that they eventually opened the door and let him out.  The Veteran reported that he has had nightmares since that time.  A fellow seaman, Edward Kekahuna signed the statement as a witness and the letter was notarized.  See also December 2004 Vet Center Statement and September 2014 Board hearing transcript.  
Second, in a July 2011 statement the Veteran reported that after he completed boot camp he was assigned to the Neurus in February 1963 where the incident occurred.  The Veteran reported that the only person he told was his mother.  The Veteran reported that his mother was politically connected in Hawaii and was able get him reassigned to Pearl Harbor, Hawaii in May 1963.  The Veteran reported that he has been defiant and angry ever since the incident.  Additionally, at the September 2014 Board hearing, the Veteran testified that while aboard the USS Nereus he was sodomized by three different people at once.  He reported that they threatened to harm him if he told anyone.  The Veteran also reported that he first sought treatment for "depression/PTSD" in the late 1960s.  See also September 2011 VA physician statement and September 2014 Board hearing transcript.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Turning to the evidence of record, the Veteran has a current diagnosis of an acquired psychiatric disorder as evidenced by the April 2012 VA examination which diagnosed major depressive disorder and the December 2013 VA examination that diagnosed major depressive disorder with anxiety.  See also September 2014 VA physician statement.  

The Veteran's service treatment records reveal a January 1964 record that shows the Veteran was noted as constantly in trouble mostly for not being where he was supposed to be at specific times.  The Veteran reported that he had gotten into trouble all of his life and came from a broken home.  The Veteran reported that he spent time in correction homes for boys and even got into trouble while in the later.  The Veteran reported that he joined the Navy a year prior thinking it would straighten him out but stated that he thought he was too young to be in the Navy.  The Veteran reported a great fear of being locked up in solitary.  The Veteran also admitted a bad temper and was greatly annoyed at being told what to do.  The examiner noted that the Veteran faced two Court Martials.  The examiner noted that Command wanted to know whether the Veteran was aware of what he was doing, should stand trial and be punished, or whether he could be helped.  

Another January 1964 service treatment record shows that an examiner diagnosed passive aggressive personality, dependency type manifest by gross emotional immaturity and instability, dependency, passive-obstructionist, poor value judgments and showing very little profit from punishment or experience.  The examiner further noted that the Veteran was an immature individual with a lifelong history of authority conflicts, difficulties with others and pleasure seeking self-centeredness.  The examiner further noted that he should probably not have been enlisted in the Navy in the first place and was not mature enough to continue.  The examiner concluded that an administrative separation for unsuitability was recommended.  The examiner further noted that the Veteran was fully competent in all respects and needed establishment of firm controls and limitations.  The examiner noted the Veteran was able to stand trial and may profit from punishment.

A February 1964 personnel record shows that the Veteran's performance was noted as unsatisfactory.  A November 1964 personnel record shows that the Veteran received a Commanding Officer's Non-Judicial Punishment for Violation of UCMJ, Article 86: Absence from unit, to wit.  A February 1965 personnel record shows that the Veteran did not willingly obey orders.  It was noted he missed muster on numerous occasions and that he flouts authority and instructions and will not carry out his share of responsibilities unless ordered to do so.  It was also noted that the Veteran's military behavior had improved but still not enough to conform to Navy standard.  It was noted that the Veteran's uniform was always clean but he had to be constantly reminded to maintain a good military appearance.  It was also noted that the Veteran got along well with others but did not contribute to good morale

Additionally, the Veteran's military personnel record reveals that the Veteran was transferred February 12, 1963, to the US Naval Station, Pearl Harbor.  The transfer reason was noted as 24 months active duty.  The Veteran was then transferred on August 8, 1963, to "CO U.S. Naval, Recesta, T.I, SFRAN, Calif, FFT CO, Subase, Pearl Harbor".  The transfer reason was noted as "FORDU".  The Veteran was transferred to the Naval Reserve Manpower Center, Bainbridge Maryland, on March 1, 1965.  The transfer reason was noted as release from active duty and transfer to inactive duty, Naval Reserve.  

As such, the Board finds that the claim turns on whether the Veteran's currently diagnosed acquired psychiatric disorder is etiologically related to his military service.  

Post-service VA treatment records dated October 1983 to May 2012 show that the Veteran had ongoing mental health treatment.  An August 1984 treatment record shows that the Veteran was treated for alcohol dependence.  A December 1984 treatment record shows that the Veteran reported that his parents were divorced at the time of his birth and he did not know his biological father.  The Veteran also reported that he and one of his sisters were raised by his step-father until age 12.  The Veteran reported that he did well in school but was constantly getting into fights with other children.  The Veteran reported he and his sister were then sent to live with their mother who was remarried.  The Veteran reported that his school performance was poor after the move.  The Veteran also reported that after service he had difficulty holding a job.  A May 2012 treatment record shows that the Veteran carried the diagnosis of dysthymia, pain disorder associated with psychological factors and general (orthopedic) medical condition, and polysubstance dependence.  

Private treatment records dated December 1992 to November 2005 reveal the Veteran was hospitalized for psychiatric treatment in December 1992 and June 1993.  A December 2003 private treatment record shows that the Veteran reported terrible and intrusive memories and recollection for his military service in the 1960s with his doing things he feels he cannot talk about.  

In a July 2011 statement, the Veteran's sister reported that she and her brother had a difficult childhood but considering their home life, the Veteran turned out pretty well.  She reported that after the Navy they were not as close with the Veteran being an alcoholic and having mental health problems.  

At the April 2012 VA examination the examiner noted that the Veteran had an extensive history of psychiatric treatment.  The examiner noted that the Veteran reported an incident of military sexual trauma when he was in the service.  The Veteran also reported being locked in a room that was on-fire.  The examiner noted that the Veteran began to engage in self destructive behaviors such as going AWOL (absent without leave) and was subjected to Captain's Mast and a General discharge.  The examiner also noted that the Veteran experienced a long history of alcohol dependence following his military career and it was possible that his current depression and psychotic symptoms first manifested during military service.  The examiner concluded that the Veteran's current diagnosis of Major Depressive Disorder recurrent severe with psychotic features was at least as likely as not a manifestation of symptoms that first occurred during service.  

The Veteran was afforded another VA examination in December 2013.  The examiner noted that the Veteran was currently being treated for depression related to chronic pain.  The examiner noted that the Veteran left active duty 47 years prior and there was no proximal link to service or continuing record of depression.  The examiner concluded that depression was less likely than not caused by or a result of military service.  The examiner noted that the Veteran was currently being treated for anxiety and depression related to medical conditions and chronic pain.  The examiner noted that the Veteran was diagnosed in-service with a personality disorder related to a pattern of disciplinary problems.  The examiner noted that the Veteran grew up in an abusive household and manifests some features of a personality disorder.  The examiner noted that "it is likely the basis of the 1964 psychiatric evaluation" that resulted in a diagnosis of personality disorder.  The examiner explained that personality disorders are rooted in childhood and cannot be caused by military service.  The examiner noted that "personality disorder symptoms are current sub-threshold" and do not warrant a current diagnosis of personality disorder.  The examiner noted that the Veteran currently met the criteria for major depressive disorder with anxiety.  The examiner concluded that the Veteran's psychiatric diagnosis appears to be related to chronic pain.  The examiner noted that the Veteran reported being subjected to MST when he was in the service.  However he did not meet criteria for PTSD due to a lack of PTSD symptoms.  

A September 2014 statement from a VA physician shows that the Veteran was in treatment for depression and was diagnosed with a depressive disorder.  The physician noted that the Veteran has reported that his depression was a result of a sexual assault that occurred during military service and has been exacerbated by his frustration with the VA benefits process.  

Based on the above, the Board finds the April 2012 and December 2013 VA opinions are of equal probative value.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, the Board finds the VA examiners, each drawing on their own medical expertise, have interpreted the evidence of record differently.  Both examiner's reviewed the Veteran's claims file and provided well-reasoned explanations for their opinions.  The Board finds the 2012 VA opinion is credible evidence for a finding that the Veteran suffered a sexual trauma in service.  The opinion is also probative in linking the Veteran's Major Depressive disorder to service.  The Board notes the negative nexus opinion of record.  The Board, however, finds that the positive and negative nexus opinions of record are of equal probative weight.  As the evidence is in relative equipoise, the Board finds that service connection is warranted for a psychiatric disorder, major depressive disorder and anxiety.  .  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


      CONTINUE ON THE NEXT PAGE

ORDER

The appeal concerning the issue of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for PTSD is dismissed.  

Entitlement to service connection for an acquired psychiatric disorder (major depressive disorder and anxiety) is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


